DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/23/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 17 are objected to because of the following informalities:  
Claim(s) 17 recite a term “A TSV”. The Examiner suggests amending the term to recite “A through-silicon via (TSV)” to restore clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 12 recite a limitation "the comparison units" in a phrase “each of the comparison units” while only “a first comparison unit” has been introduced. There is insufficient antecedent basis for the limitation in the claim(s). 
Claim(s) 16 and 20 recite the limitation "the IC" in a phrase “anywhere in the IC”.  There is insufficient antecedent basis for this limitation in the claim(s).
Regarding claim(s) 16 and 20, a phrase "such as, the "top TSV", the "bottom TSV" renders the claim indefinite because lack of antecedent basis of top “TSV” and bottom “TSV” and it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim(s) 17 recite a limitation "the TSV detecting circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim(s).
Dependent Claim(s) 18-19 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20110102006; hereinafter CHOI) in view of Wu et al. (US 20130293255).
Regarding claim 1, CHOI teaches in figure(s) 1-4 a through-silicon via (TSV) detecting circuit, comprising: 
a first detecting module, including: 
a first comparison unit (detecting unit 230/200 in figs. 2-3; clm. 5 - compare a voltage outputted from the second end of the TSV with a reference voltage, and generate a detection signal; para. 23 - comparing the amount of current flowing through the TSV and a reference value, a determination may be made regarding whether the TSV is properly connected); 

    PNG
    media_image1.png
    458
    519
    media_image1.png
    Greyscale

a first input unit (PG2), configured to transmit an input signal (vtest) to the first comparison unit (230) under a control of a first clock signal (CLK); and 
a first switching unit (PG1), configured to transmit a signal of a first node (TSV1 terminal 2) to a second input of the first comparison unit (detecting unit 230) under a control of a first detection control signal (S1), the first node being coupled to a first terminal of the TSV; and 

a second detecting module, including: 
a second input unit (applying section 10/100; fig1. 1-2), configured to transmit the input signal (vtest) to a second node (TSV1 terminal 1) under a control of a second clock signal; and 
a second switching unit (P11; fig. 2), configured to transmit a signal of the second node (TSV1 terminal 1) to a second terminal of the TSV (TSV1) under a control of a second detection control signal (TMb).
CHOI does not teach explicitly a first input of the first comparison unit.
However, Wu teaches in figure(s) 1-15 a first input of the first comparison unit (+/- input of comparator 1410 for TSVs 1402,1404; fig. 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHOI by having a first input of the first comparison unit as taught by Wu in order to provide suitable comparison structure in analogous art as evidenced by "A method for testing a TSV… determining that the through-silicon-via under test is not faulty if the voltage level of the through-silicon-via after the charge-sharing step is within a predetermined range. …a sensing amplification operation is preformed to compare the voltage level of the TSV with a first reference voltage" (abstract, para. 46 of Wu).

Regarding claim 13, CHOI teaches in figure(s) 1-4 the TSV detecting circuit of claim 1, wherein: the first switching unit is an N-type MOS transistor and the second switching unit is a P-type MOS transistor; or the first switching unit is a P-type MOS transistor and the second switching unit is an N-type MOS transistor (as seen in figs.2-3).

Regarding claim 14, CHOI teaches in figure(s) 1-4 the TSV detecting circuit of claim 1, wherein each of the first switching unit and the second switching unit is a complementary metal oxide semiconductor (CMOS) transmission gate (as seen in figs.2-3).

Regarding claim 17, CHOI teaches in figure(s) 1-4 a TSV detecting method, comprising: 
transmitting, according to a first clock signal (CLK; fig 3), an input signal (vtest; fig. 2) to a first input unit (PG2) and further to a first comparison unit (230), wherein the TSV detecting circuit comprises a first detecting module (200) and a second detecting module (100), the first detecting module comprises the first input unit, a first switching unit (PG1), and the first comparison unit (230/200), and the first switching unit (PG1) is configured to transmit a signal of a first node (TSV1 terminal 2) coupled to a first terminal of a TSV to a second input of the first comparison unit (230/200) under a control of a first detection control signal (S1); transmitting, by the TSV detecting circuit, according to a second clock signal, the input signal  (vtest) to a second input unit (applying section 10/100; fig1. 1-2) and further to a second node, wherein the second detecting module comprises the second input unit and a second switching unit (P11; fig. 2), and the second switching unit is configured to transmit a signal of the second node (TSV1 terminal 1) to a second terminal of the TSV (TSV1) under a control of a second detection control signal; turning on the first switching unit (PG1) by the first detection control signal (S1) and turning on the second switching unit (P11) by the second detection control signal (TMb), and transmitting the input signal (vtest) to the second input of the first comparison unit  (detecting unit 230) through the second switching unit, the TSV, and the first switching unit; and comparing, by the TSV detecting circuit, signals input into the first input and the second input of the first comparison unit, and outputting a comparison result (detecting unit 230/200 in figs. 2-3; clm. 5 - compare a voltage outputted from the second end of the TSV with a reference voltage, and generate a detection signal; para. 23 - comparing the amount of current flowing through the TSV and a reference value, a determination may be made regarding whether the TSV is properly connected).
CHOI does not teach explicitly a first input of the first comparison unit.
However, Wu teaches in figure(s) 1-15 a first input of the first comparison unit (+/- input of comparator 1410 for TSVs 1402,1404; fig. 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHOI by having a first input of the first comparison unit as taught by Wu in order to provide suitable comparison structure in analogous art as evidenced by "A method for testing a TSV… determining that the through-silicon-via under test is not faulty if the voltage level of the through-silicon-via after the charge-sharing step is within a predetermined range. …a sensing amplification operation is preformed to compare the voltage level of the TSV with a first reference voltage" (abstract, para. 46 of Wu).

Allowable Subject Matter
Claim(s) 2-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 12, 16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record do not fairly teach or suggest “wherein the first input unit further comprises: a first selector, comprising a first input coupled to the input signal, a second input coupled to an output of the first comparison unit, a control terminal coupled to a first selection control signal, and an output coupled to the input of the first flip-flop” including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior arts of record do not fairly teach or suggest “wherein the second input unit comprises: a second flip-flop, comprising an input coupled to the input signal, an output coupled to a second node, and a clock terminal coupled to the second clock signal” including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior arts of record do not fairly teach or suggest “wherein the TSV detecting circuit is configured to: detect a defected TSV in a plurality of chip layers; determine a location of the defected TSV; and shield the defected TSV with a redundant TSV disposed in the plurality of chip layers.” including all of the limitations of the base claim and any intervening claims.
Claim(s) 3-4 and 6-11 are objected for dependent upon claim(s) 2 and 5.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868